—Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered on or about September 5, 1997, which adjudicated ap*213pellant a juvenile delinquent, upon a fact-finding determination that appellant committed an act which, if committed by an adult, would constitute criminal trespass in the third degree, and placed him in the custody of the New York State Division for Youth for a period of 12 months, unanimously affirmed, without costs.
The petition and supporting depositions were legally sufficient. The police officer’s supporting deposition containing appellant’s inculpatory statement was based upon the officer’s personal knowledge, since he heard appellant make that statement to the complaining witness, and it therefore constituted a nonhearsay supporting deposition (Family Ct Act § 311.2; Matter of Rodney J., 108 AD2d 307). The separately apprehended juvenile’s statement to the complaining witness, also overheard by the police officer and contained within his deposition, constituted the necessary additional proof that the crime charged had been committed (Family Ct Act § 344.2 [3]; Matter of Rodney J., supra), and was admissible for this limited purpose under an exception to the hearsay rule as a declaration against penal interest (People v Thomas, 68 NY2d 194). We further find that the petition and supporting depositions sufficiently alleged the elements of criminal trespass in the third degree. Concur — Rosenberger, J. P., Tom, Mazzarelli and Saxe, JJ.